Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 2, 5-8, 10, and 13-17 are all the claims pending in the application. 
Claims 9 and 18 are cancelled.
Claims 1, 2, 5, 7, 10, and 16, are amended.
Claims 1, 2, 5-8, 10, and 13-17 are rejected.
The following is a Final Office Action in response to amendments and remarks filed June 24, 2022.

Response to Arguments
Regarding claim objections, the objections are withdrawn in light of the amendments to the claims.

Regarding the 103 rejections, the rejections are maintained for the following reasons. Applicant asserts the cited references do not teach floating bubbles that differentiate the size based on amount of the posts and different colors for the type of content.  Examiner respectfully does not find this assertion persuasive because Park explicitly shows larger bubbles when more information is being displayed, Fig. 2; see also Col. 6, l. 51 - Col. 7, l. 38 discussing Fig. 2, and because Pierce explicitly teaches a visual indicator's color varies depending on the type of content, ¶[0030].   Accordingly, the rejections are maintained, please see below for the complete rejections of the claims as amended.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 7, 8, 10, 13, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al, US Pub. No. 2018/0196819, herein referred to as "Zhang" in view of Shahid et al, US Pub. No. 2019/0066157, herein referred to as "Shahid", further in view of Park et al, US Pat. No. 8,878,750, herein referred to as "Park", further in view of Pierce et al, US Pub. No. 2017/0090695, herein referred to as "Pierce".
Regarding claim 1, Zhang teaches:
a server having a memory storing geo-grouped property data (server is connected to database, Fig. 1; see also ¶¶[0024]-[0025] discussing property data in database)
a plurality of user computing devices coupled to the server (user devices, ¶0021] and Fig. 1)
and first user computing device comprising a camera, the first user computing device coupled to the server, wherein the server is programmed to (user device has a camera, e.g. ¶¶[0022], [0030], Fig. 2, and is connected to server, e.g. Fig. 1; see also ¶[00033] discussing user devices):
receive and store from the plurality of user computing devices posts and location information associated with the posts corresponding to a particular property (database includes property listing information and real estate data including textual descriptions of the property and the street address of the property, ¶[0024]; see also ¶¶[0047]-[0048] discussing storing captured images in a photo repository and associating the photo with the property and Fig. 7), 
wherein the posts from the plurality of user computing device is stored as part of the geo-grouped property data (real estate data includes data like textual descriptions of the property and property price and is associated with location information, the property address,¶[0024] and the location of the of the user device, ¶¶[0025], [0041]);
receive location information from the first user computing device (user devices transmits location data to server, ¶¶[0022], [0040]), 
wherein the first user computing device operates a mobile application (user device includes an AR application, ¶¶[0022]), 
wherein operation of the mobile application establishes a communication connection between the first computing device and the server (AR application communicates with the server, ¶[0022]), 
and determines a location of the first computing device (AR application determines current location of the device, ¶[0025])
and sends the location information comprising the location of the first user computing device to the server through the communication connection between the first computing device and the server (user devices transmits location data to server, ¶¶[0022], [0040]); 
automatically process the location information and determine what properties have a geolocation near the location of the first computing device (analyses location information to determine properties surrounding the location, ¶¶[0040]-[0041]1); 
automatically find and retrieve, from the memory, geo-grouped property data corresponding to the properties near the geolocation of the first computing device (provides property listing information associated with the location, ¶¶[0025], [0041]; see also ¶¶[0024]-[0025] discussing property data in database and Fig. 4 summarizing process);
automatically deliver the geo-grouped property data to the first user computing device (delivers property listing information for display,¶[0025])
wherein the first user computing device displays the properties and each geo-grouped feature data associated with each of the properties as a floating bubble proximate the display of the corresponding property with which it is associated (displayed information is positioned above the property, ¶[0044] and Fig. 5b.  Additionally, Examiner finds the data being displayed as a bubble is non-functional descriptive material, see MPEP 2111.05.I.B.  That is, Examiner finds claim limitations reciting the formatting of the data being displayed do not distinguish the claims over the prior art, so long as the prior art is also displaying data). 
wherein the display of the corresponding property with which the floating bubble is displayed is a part of an augmented reality environment displayed on the at least one user computing device as a lens of the camera views the properties (information is overlaid on the display of the real-time image, e.g. ¶¶[0022], [0041] and Fig. 5b; see also Abstract summarizing).
However, Zhang does not explicitly teach but Shahid does teach:
in response to the first user computing device being within a predetermined distance of the properties corresponding to the geo-grouped property data (transmits real estate marketing information when user is within a threshold distance from property, ¶¶[0036]-[0037]).
Further, it would have been obvious at the time of filing to combine the Augmented Reality (AR) real estate interface of Zhang with the automated sending of information based on location, as taught by Shahid, because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, Zhang contemplates users driving around looking at properties, ¶¶[0038], [0050].  One of ordinary skill would have recognized that the users would appreciate being automatically provided with the property information, when they are near properties that are listed, as taught by Shahid, so they would not have to monitor their smartphones while they were driving.
However the combination of Zhang and Shahid does not teach but Park does teach:
wherein the floating bubbles are different sizes to differentiate between an amount of posts, and wherein greater the amount of posts results in a bigger of the floating bubble viewable on the first user computing device (displays larger bubbles when more information is being displayed, Fig. 2; see also Col. 6, l. 51 – Col. 7, l. 38 discussing Fig. 2).
Further, it would have been obvious at the time of filing to combine the AR real estate interface of Zhang and Shahid with the variable bubble size of Park because the use of a known technique to improve similar devices (methods, or products) in the same way is obvious, see MPEP 2143.I.C.  That is, Zhang teaches displaying bubbles of information near houses.  It would have been obvious to increase the size of the bubbles when more information is being displayed, as taught by Park, so that all the information being displayed is visible.
However, the combination of Zhang, Shahid, and Park does not teach but Pierce does teach:
and the floating bubbles are different colors to differentiate between content types, wherein the floating bubbles are a first color for floating bubbles having only text content and the floating bubbles are second color for floating bubbles having text and other media content (a visual indicator's color varies depending on the type of content, ¶[0030]; see also ¶[0073] noting disclosure is suitable for an augmented reality device)
Further, it would have been obvious at the time of filing to combine the AR real estate interface of Zhang, Shahid, and Park with differentiating types of content by color, as taught by Pierce, because the use of a known technique to improve similar devices (methods, or products) in the same way is obvious, see MPEP 2143.I.C.  That is, Zhang teaches displaying bubbles of information near houses.  It would have been obvious to differentiate bubbles with different types of content with different colors, as taught by Pierce, to make the UI easier to understand (i.e. by making the difference in content type more visibly obvious).
Regarding claim 2, the combination of Zhang, Shahid, Park, and Pierce teaches all the limitations of claim 1 and Zhang further teaches:
wherein the first user computing device is located within a vehicle and is operable by a user within the vehicle (device is used while user is driving around, ¶¶[0038], [0050]).
Regarding claim 5, the combination of Zhang, Shahid, Park, and Pierce teaches all the limitations of claim 1 and Zhang further teaches:
wherein the geo-grouped data is automatically displayed on the first computing device (delivers property listing information for display,¶¶[0025], [0041]).  
Regarding claim 7, the combination of Zhang, Shahid, Park, and Pierce teaches all the limitations of claim 1 and Zhang further teaches:
wherein the server is further programmed to send, to the first user computing device, a list of the properties corresponding to the geo-grouped data delivered to the at least one computing device (delivers property listing information for display,¶¶[0025], [0041]; see also ¶[0042] and Figs. 5b discussing providing information about multiple properties), 
wherein the user may select from the list a desired geo-grouped feature data associated with a desired feature to access on the first computing device (users select property to receiving more information about it, ¶¶[0042]-[0043] and Fig. 6).
Regarding claim 8, the combination of Zhang, Shahid, Park, and Pierce teaches all the limitations of claim 7 and Zhang further teaches:
wherein the list of the properties corresponding to the geo-grouped data further comprises a plurality of content types of geo-grouped data associated with each feature, respectively (real estate data includes text, audio and video, ¶[0024]), 
wherein the user may select from the plurality of content types of geo-grouped feature data to access on the user computing device (user selects property for information to be displayed about, ¶[0042]; see also ¶0003] noting conventional systems display information based on user selection).
Regarding claim 10, the combination of Zhang, Shahid, Park, and Pierce teaches all the limitations of claim 8 and Zhang further teaches:
wherein each of the plurality of content types of geo-grouped property data includes information selected from the group of information consisting of traffic information, noise information, previous owner information, neighbor pets information, and home owners association information, wherein the previous owner information includes at least one type of previous owner information taken from the group of previous owner information types consisting of information regarding deaths in the home, information regarding floods of the home, and information regarding damage to the home (real estate data includes previous owner information because it includes property condition data, ¶[0024]).
Regarding claim 13, the combination of Zhang, Shahid, Park, and Pierce teaches all the limitations of claim 12 and Zhang further teaches:
wherein the property viewed by the lens corresponds to a display of the augmented reality environment or the mixed reality environment containing a display of the corresponding property (information is overlaid on the display of the real-time image, e.g. ¶¶[0022], [0041] and Fig. 5b; see also Abstract summarizing).
Regarding claim 16, the combination of Zhang, Shahid, Park and Pierce teaches all the limitations of claim 13 and Zhang further teaches:
wherein the geo-grouped property data further comprises at least one property brochure listing details of a property for which geo-grouped property data is stored on the server (provides property listing information, ¶¶[0024]-[0025]), 
wherein the at least one property brochure is accessible by direct download to the first user computing device as downloadable information or as a downloadable file (provides property listing information to the user device, ¶[0025]).
Regarding claim 17, the combination of Zhang, Shahid, Park, and Pierce teaches all the limitations of claim 16 and Zhang further teaches:
wherein the at least one property brochure contains at least one property detail selected from the group of property details consisting of the property size, the year the property was built, and property upgrades (real estate data includes property size, ¶[0024]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Shahid, Park, and Pierce, further in view of Lotto et al, US Pub. No. 2018/0144524, herein referred to as "Lotto".
Regarding claim 6, the combination of Zhang, Shahid, Park, and Pierce teaches all the limitations of claim 5 and does not explicitly teach but Lotto does teach:
wherein location of a plurality of user computing devices being within a predetermined distance of a feature enables a user of any of the plurality of user computing devices to deliver a post associated with the property to each of the remaining user computing devices of the plurality of computing devices in real time via the server through established connections between the server and each of the plurality of computing devices (when a device is located within a predetermined distance from a location, groups of users who are able to access a digital element are notified, ¶¶[0040], [0059]; see also ¶[0038] noting digital elements are messages, images, etc. and Fig. 1 showing network and server).  
Further, it would have been obvious at the time of filing to combine the AR real estate interface of Zhang, Shahid, Park, and Pierce with the location-based digital elements of Lotto because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, Zhang contemplates users driving around looking at properties, ¶¶[0038], [0050].  One of ordinary skill would have recognized that the sellers would appreciate being able to provide messages to the prospective buyers as they drive by, like the location based digital elements as taught by Hill (e.g. a for sale sign that identifies the real estate agent).

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Shahid, Park, and Pierce, further in view of Niccolini et al, US Pub. No. 2010/0318451, herein referred to as "Niccolini".
Regarding claim 14, the combination of Zhang, Shahid, Park, and Pierce teaches all the limitations of claim 13 and does not teach but Niccolini does teaches:
wherein the server is further programmed to assign a gossip score to each property for which geo-grouped property data is stored in the server, wherein the gossip score represents a quantifiable value corresponding to the quantity of data, the variety of data, or a combination thereof, associated with the property, wherein the gossip score is higher for a higher quantity and/or variety of data (establishes confidence scores based on amount of data/data points, with a high confidence score meaning there is more data points, ¶[0040]).
Further, it would have been obvious at the time of filing to combine the AR real estate interface of Zhang, Shahid, Park and Pierce with the confidence scores of Niccolini because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  Niccolini teaches establishing a confidence score with a valuation of a property.  One of ordinary skill would have recognized a user who is searching for a new home, as in Zhang, would not only be interested in valuations of the properties, as taught by Zhang, e.g. ¶[0043], but would also be interested in an indication of the accuracy of the valuation, i.e., the confidence score taught by Niccolini.
Regarding claim 15, the combination of Zhang, Shahid, Park, Pierce, and Niccolini teaches all the limitations of claim 1 and further teaches:
wherein the gossip score, of each property displayed, is automatically displayed as one of the floating bubbles proximate the display of the property with which it is associated.
That is, Zhang teaches displaying property information like price data, e.g. Fig. 5b and Niccolini teaches establishing confidence scores based on amount of data/data points, ¶[0040].  As such, the combination of Zhang, Shahid, Park, Pierce, and Niccolini teaches displaying the confidence scores.
Further, it would have been obvious at the time of filing to combine the AR real estate interface of Zhang, Shahid, Park and Pierce with the confidence scores of Niccolini because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  Niccolini teaches establishing a confidence score with a valuation of a property.  One of ordinary skill would have recognized a user who is searching for a new home, as in Zhang, would not only be interested in valuations of the properties, as taught by Zhang, e.g. ¶[0043], but would also be interested in an indication of the accuracy of the valuation, i.e., the confidence score taught by Niccolini.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note, this limitation recites the word "near" which, by itself, might raise a 112(b) rejection as relative terminology.  However, Examiner finds the claims to be in the field of augmented reality and as such, finds one of ordinary skill would understand "near" in the context of these claims to essentially mean 'within visual range', see MPEP 2173.05(b) (stating a "claim is not indefinite if the specification provides examples or teachings that can be used to measure a degree even without a precise numerical measurement")